FILED
                             NOT FOR PUBLICATION                            JAN 24 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LUIS ARTURO PARRA CAMACHO,                       No. 08-74249
a.k.a. Luis Camacho Parra,
                                                 Agency No. A095-660-807
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Luis Arturo Parra Camacho, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s order pretermitting his application for cancellation of

removal. We have jurisdiction under 8 U.S.C. § 1252. We review de novo

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
questions of law, Mercado-Zazueta v. Holder, 580 F.3d 1102, 1104 (9th Cir.

2009), and we grant the petition for review.

      The BIA decided this case without the benefit of our decision in Mercado-

Zazueta v. Holder, in which we held that for purposes of satisfying the five years

of lawful permanent residence required under 8 U.S.C. § 1229b(a)(1), a parent’s

status as a lawful permanent resident is imputed to the unemancipated minor

children residing with that parent. 580 F.3d at 1113. Accordingly, we grant the

petition for review and remand to the BIA for further proceedings. See INS v.

Ventura, 537 U.S. 12, 16 (2002) (per curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                   08-74249